     Case 2:17-cv-00680-TLN-KJN Document 104 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WAYDE HOLLIS HARRIS,                               No. 2:17-cv-0680 TLN KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    S. KERNAN, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel. On February 18, 2021, plaintiff

18   submitted a document that appears to be his response to the November 4, 2020 order. (ECF No.

19   96.) Plaintiff claims that due to the COVID-19 quarantine, plaintiff cannot access his declarant to

20   obtain a declaration from his confidential source. Plaintiff provides his own declaration

21   purporting to be what the confidential source told plaintiff. However, plaintiff did not witness

22   what took place firsthand, and the information he provides is therefore hearsay. Moreover, as the

23   court explained in the last order, the information provided differs from that first provided in that

24   plaintiff makes no mention of any modified documents that have something written at the top of

25   the pages.

26           In an abundance of caution, plaintiff’s document will be filed under seal. However,

27   because plaintiff has provided only his own self-serving declaration, no further action is taken at

28   this time.
     Case 2:17-cv-00680-TLN-KJN Document 104 Filed 02/23/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s February 18, 2021 document is

 2   filed under seal.

 3   Dated: February 23, 2021

 4

 5

 6
     /harr0680.sea
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
